      Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS     J..
                            CENTRAL DIVISION         S~

DOROTHY BROCK-BURCHETT


vs.                               No. 4:20-cv-M..i/       l>H'1
MCNEW FABRICATION, INC.,                                                    DEFENDANTS
and JEFFREY MCNEW


                              ORIGINAL COMPLAINT


       COMES NOW Plaintiff Dorothy Brock-Burchett ("Plaintiff'), by and through

her attorneys Vanessa Kinney and Josh Sanford of the Sanford Law Firm, PLLC,

and for her Original Complaint against McNew Fabrication, Inc., and Jeffrey

McNew (collectively "Defendants"), she does hereby state and allege as follows:

                       I.      JURISDICTION AND VENUE

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees as a result of Defendants' failure to pay Plaintiff

proper overtime compensation for all hours that Plaintiff worked.

       2.     Plaintiff also brings this action under state breach of contract and

unjust enrichment law for declaratory judgment, monetary damages, prejudgment

and post-judgment interest, and costs, including reasonable attorneys' fees as a

result of Defendants' breach of a promissory note to Plaintiff.

                                        Page 1 of 1th; ,..   - .                          1j
                  Dorothy Brock-Burchett v. McNew Fabn~ffoil;'fili[,liiiato Dis,t;t
                                                                                · t Judge  M4@       ~    0
                         U.S.D.C. (E.D. Ark.) Case lllD~'MM~te J d                  ~A"              f.t!t:.-
                                     Original Complaint                 u ge_,..._..L!:.!~;......_.~-----
    Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 2 of 11



      3.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      4.     Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

      5.     Plaintiffs breach of contract and unjust enrichment claims form part

of the same case or controversy and arise out of related facts to the AMWA and

FLSA claims alleged in this complaint. Therefore, this Court has supplemental

jurisdiction over Plaintiffs breach of contract and unjust enrichment claims

pursuant to 28 U.S.C. § 1367(a).

      6.     Defendants conduct business within the State of Arkansas.

      7.     Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

      8.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                II.      THE PARTIES

      9.     Plaintiff is an individual and resident and domiciliary of Saline

County.




                                        Page 2 of 11
                  Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
     Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 3 of 11



       10.     Separate      Defendant       McNew         Fabrication,        Inc.   ("McNew

Fabrication"), is a domestic, for-profit corporation.

       11.     McNew Fabrication's registered agent for service is Jeffrey McNew,

at 6 Snowden Circle, Greenbrier, Arkansas 72058.

       12.     Separate Defendant Jeffrey McNew ("McNew") is an individual and

domiciliary of Arkansas.

       13.     Defendants              maintain              a            website          at

http://www. mcnewfabrication .com/About Us.html.

                          Ill.    FACTUAL ALLEGATIONS

       14.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       15.     McNew is an owner, principal, officer and/or director of McNew

Fabrication.

       16.     McNew manages and controls the day-to-day operations of McNew

Fabrication, including but not limited to the decision to not pay Plaintiff a sufficient

premium for hours worked in excess of forty (40) per week.

       17.     Defendants provide welding and fabrication services out of their

shop in Greenbrier.

       18.     During each of the three years preceding the filing of this

Complaint, Defendants employed at least two individuals who were engaged in

interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that




                                         Page 3 of 11
                   Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 4 of 11



had been moved in or produced for commerce by any person, such as welding

and fabrication tools.

       19.     Each Defendant's annual gross volume of sales made or business

done was not less than $500,000.00 (exclusive of excise taxes at the retail level

that are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       20.     In the course of her work for Defendants, Plaintiff regularly handled,

sold, or otherwise worked on goods or materials that had been moved in or

produced for commerce, including office supplies such as paper, pens, and

computers, all of which were manufactured outside of the State of Arkansas for

sale in other states, including the State of Arkansas, and all of which were

necessary to the job duties that Plaintiff performed for Defendants.

       21.     During each of the three years preceding the filing of this Original

Complaint, each Defendant continuously employed at least four (4) employees.

       22.     Plaintiff was employed by Defendants as a salaried employee from

March of 2016 to November of 2019.

       23.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA and AMWA.

       24.     At all relevant times herein, Defendants were Plaintiffs "employer"

within the meaning of the FLSA and AMWA.

       25.     At all times material herein, Plaintiff was misclassified by

Defendants as salaried, exempt from the overtime wage protections of the FLSA,

29 U.S.C. § 207, and the AMWA Ark. Code Ann.§ 11-4-211.

                                          Page 4 of 11
                    Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
    Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 5 of 11



          26.   During the period relevant to this lawsuit, Plaintiff worked as an

office manager for Defendants.

          27.   At all relevant times herein, Defendants directly hired Plaintiff to

work in their office, paid her wages and benefits, controlled her work schedule,

duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding her employment.

          28.   As office manager, Plaintiff was responsible for accounts payable,

sending invoices, and answering the phone.

          29.   Plaintiff did not have the authority to hire or fire any other

employee.

          30.   Plaintiff was not asked to provide input as to which employees

should be hired or fired.

          31.   Plaintiff did not exercise independent judgment in carrying out her

duties.

          32.   Defendants did not pay Plaintiff one and one-half (1.5) her regular

rate for all hours worked over forty (40) in a week.

          33.   Plaintiff regularly worked more than forty (40) hours in a week

during the relevant time period.

          34.   At all relevant times herein, Defendants have deprived Plaintiff of

sufficient overtime compensation for all of the hours she worked over forty (40)

per week.

          35.   Defendants knew or showed reckless disregard for whether their

actions violated the FLSA and the AMWA.

                                          Page 5 of 11
                    Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
     Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 6 of 11



       36.     On January 6, 2018, the Plaintiff and Defendants entered a

contract by which Plaintiff agreed to loan to Defendants, and Defendants agreed

to repay with interest, the principal amount of $365,000.00.

       37.    McNew entered the contract on behalf of himself individually and on

behalf of McNew Fabrication in his role as President.

       38.    According to the terms of the parties' contract, Defendants were

required to repay the total principal amount, plus interest, by no later than

September 1, 2018.

       39.    As of the filing of Plaintiffs Original Complaint, Defendants have

failed and refused to repay the total principal amount plus interest.

       40.    Since September 1, 2018, Plaintiff has made repeated demands on

Defendants for payment, but Defendants have failed and refused to do so.

       41.    There is no basis for Defendants' refusal to comply with the terms

of the parties' contract.

       42.    Plaintiff has fully complied with her obligations under the contract,

including loaning Defendants $365,000.00.

                            IV.   FIRST CAUSE OF ACTION
                            (Claim for Violation of the FLSA)

       43.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       44.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       45.    At all times relevant to this Complaint, Defendants were Plaintiffs

"employer" within the meaning of the FLSA, 29 U.S.C. § 203.
                                         Page 6 of 11
                   Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
      Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 7 of 11



           46.   At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           47.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

           48.   At all times relevant times to this Complaint,                  Defendants

misclassified Plaintiff exempt from the overtime requirements of the FLSA.

           49.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

           50.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           51.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this.

                         V.       SECOND CAUSE OF ACTION
                          (Claim for Violation of the AMWA)

           52.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.


                                           Page 7 of 11
                     Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
      Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 8 of 11



           53.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

           54.   At all times relevant to this Complaint, Defendants were Plaintiff's

"employer" within the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

           55.   AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and to

pay one and one-half times regular wages for all hours worked over forty hours in

a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

           56.   At all times relevant to this Complaint, Defendants misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

           57.   Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each week.

           58.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           59.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann.§ 11-4-218.

                           VI.   THIRD CAUSE OF ACTION
                            (Claim for Breach of Contract)

           60.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.
                                           Page 8 of 11
                     Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
    Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 9 of 11



       61.    Defendants are both competent parties, capable of entering into a

contract.

       62.    Defendants entered into a contract with Plaintiff whereby Plaintiff

agreed to loan funds and Defendants agreed to repay all funds loaned with

interest by a certain date.

       63.    Defendants failed to comply with their obligations under the parties'

contract and repay the loan with interest despite demand by Plaintiff.

       64.    Defendants' failure to repay the loan as agreed was willful and in

bad faith.

       65.    By reason of the breach of contract alleged herein, Defendants are

liable to Plaintiff for monetary damages in the total amount of unpaid principal

plus prejudgment and post-judgment interest, as well as costs, including

reasonable attorneys' fees as provided for by the parties' agreement.

                       VII.    FOURTH CAUSE OF ACTION
                           (Claim for Unjust Enrichment)

       66.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       67.    In the alternative to breach of contract, Defendants have been

unjustly enriched by Plaintiffs act of loaning funds to Defendants.

       68.    By informing Plaintiff that they intended to repay the amounts

loaned by Plaintiff plus interest, Defendants induced Plaintiff to loan $365,000.00

to Defendants, which Defendants then used for their own personal benefit.

       69.    Plaintiff loaned the money to Defendants from her own personal

funds and expected that it would be repaid as Defendants represented.
                                         Page 9 of 11
                   Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
    Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 10 of 11



       70.      By failing to re-pay Plaintiff for the total amount of the loan plus

interest, Defendants obtained a substantial benefit and were unjustly enriched to

the detriment of Plaintiff. Such conduct was detrimental to Plaintiff.

       71.      Defendants' conduct was willful and not the result of mistake or

inadvertence.

       72.      It would be inequitable for Defendants to retain the benefits

received.

       73.      As a direct result of Defendants' unlawful, unjust and inequitable

conduct, Plaintiff has suffered injury, incurred damages and financial loss.

       74.      Defendants should be required to repay the total principal amount

along with prejudgment and post-judgment interest.

                             VI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Dorothy Brock-Burchett

respectfully prays as follows:

       A.       That each Defendant be summoned to appear and answer herein;

       B.       Declaratory judgment that Defendants' practices alleged herein

violate the FLSA and the AMWA;

       C.       Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and the AMWA;

       D.       Judgment for liquidated damages pursuant to the FLSA and

AMWA;




                                          Page 10 of 11
                    Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
    Case 4:20-cv-00374-DPM Document 1 Filed 04/03/20 Page 11 of 11



      E.      Judgment for monetary damages, including prejudgment and post-

judgment interest, for Defendants' breach of contract or, alternatively, unjust

enrichment;

      F.      For a reasonable attorney's fee, costs, and all interest; and

      G.      Such other relief as this Court may deem just and proper.

                                              Respectfully submitted,

                                              DOROTHY BROCK-BURCHETT,
                                              PLAINTIFF

                                              SANFORD LAW FIRM, PLLC
                                              ONE FINANCIAL CENTER
                                              650 SOUTH SHACKLEFORD, SUITE 411
                                              LITTLE ROCK, ARKANSAS 72211
                                              TELEPHONE: (501) 221-0088
                                              FACSIMILE: (888) 787-2040



                                              ~~ey~~
                                              Ark. Bar No. 2008030
                                              vanessa sanfordlawfirm.com




                                              josh@sanfordlawfirm.com




                                        Page 11 of 11
                  Dorothy Brock-Burchett v. McNew Fabrication, Inc., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
